HARWOOD, Justice (dissenting).
I agree with the view of the majority of my brethren that the Court of Criminal Appeals should have treated the federal constitutional question presented to it.
I am not, however, in agreement with the majority in their action in remanding this case to the Court of Criminal Appeals for consideration and treatment of the constitutional question.
It is true that Act 987, General Acts of 1969 (carried forward as Sections 111(1) through 111(33), 1958 Recompiled Code) creating the Court of Criminal Appeals and Court of Civil Appeals, omits Section 87, Title 13, Code of Alabama 1940, which provides:
“If the validity of a statute of this state or of the United States is involved said court of appeals shall so certify and thereupon the transcript and all papers in said cause, with such certificate shall be transmitted to the supreme court and all proceedings conducted thereafter as if said cause had been appealed originally to said supreme court.”
I do not see how the omission of this statute (nor the omission of Secs. 88, 98, and 99) can be deemed to overrule the vast number of our cases holding to the effect, that in the absence of an opinion by the Court of Appeals (now the Court of Crim*543inal Appeals) we had nothing to review. It is equally clear under our decisions, however, that this rule does not preclude us from reviewing a decision of that court where a constitutional question is involved. Gandy v. State, 276 Ala. 409, 162 So.2d 620; Brown v. State, 277 Ala. 353, 170 So.2d 504, and cases cited in each of the above.
I frankly am not certain as to the nature of the order of this court remanding this case to the Court of Criminal Appeals, i. e., “for consideration and treatment” (of the constitutional question involved). To me it appears to partake largely of the nature of a writ of mandamus.
If so, mandamus will not lie for the purpose of requiring a lower court to perform a judicial duty or one calling for the exercise of judicial discretion. Mandamus will lie only to command a lower court to act, that is to exercise its judgment or discretion, but will not direct the nature of its operation. East v. Todd, 284 Ala. 495, 226 So.2d 153; Ex parte State ex rel. Ingram Land Co., 208 Ala. 28, 93 So. 820.
More specifically, in Blackwood v. Maryland Casualty Co., 227 Ala. 343, 150 So. 180, this court had before it a petition for a writ of certiorari to the Court of Appeals, which petition also prayed for a writ of mandamus to the Court of Appeals to require that court to pronounce judgment and opinion upon all assignments of error urged upon that court on original submission.
After stating that it recognized the jurisdiction conferred on this court by Section 140 of our Constitution to take “general superintendence and control of inferi- or jurisdictions,” this court wrote on rehearing :
“So that petitioner’s right to mandamus depends upon whether she has the clear legal right to demand, and there is an imperative duty of the Court of Appeals, that the assignments of error argued and urged upon that court in the
original submission be expressly adjudicated and declared in their judgment and opinion. As a premise leading to the result, we note that the Court of Appeals has final appellate jurisdiction (section 7309, Code), except that it is controlled by the decisions of this court and subject to its general superintendence and control. Section 7318, Code; section 140, Constitution.
“The general principles and statutory enactments which ordinarily control an appellate court of final jurisdiction in the determination of an appeal, and its duty in the matter of rendering judgments and opinions, is as applies to other courts of final appellate jurisdiction. So that, as declared by section 10336, Code, such court need not write an opinion at all unless in its judgment it would serve a useful purpose as a precedent, or when it relates to questions of fact only, or reaffirms previous decisions (to state it in the inverse order as there declared). The extent of the opinion is in the discretion of each appellate court, and there is no right in either party to have such opinion extended contrary to the discretion of that court; neither is there an imperative duty therefore of the court to include in its opinion any discussion which it deems unimportant.” See also Tortomasi v. State, 238 Ala. 253, 189 So. 905, to this same effect.
It is to be noted that in Act No. 987, the jurisdiction of the two Courts of Appeal is described as “exclusive” rather than “final,” the term used in describing the jurisdiction of the former Court of Appeals. See Section 86, Title 13, Code of Alabama 1940, and Sections 111(2) and 111(3), Michies Recomp. Code of Alabama 1958, pocket part. I do not think this change material in our consideration.
In view of the pronouncement in Black-wood v. Maryland Casualty Co., supra, and also additionally, since my limited time for research of this question has disclosed no grant of power, either by our Constitution, *544statutes, or decisions, authorizing this court to direct either of our Courts of Appeal to write an opinion if it chooses not to do so, I conclude that the action of the court in the premises is unwarranted, and probably unenforceable.
I think a more appropriate procedure to be followed when either of the Courts of Appeal has not written an opinion, but has adjudicated the cause, and some constitutional question is involved, would be for this court to go to the record and determine the constitutional question presented. This has certainly been the course followed up to now.
Feeling that the direction to the Court of Criminal Appeals to review and treat the constitutional question was a direction improvidently entered, I respectfully dissent.
COLEMAN, J., concurs.